THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


            Israel Wilds, Respondent,

            v.

            State of South Carolina, Petitioner.

            Appellate Case No. 2014-001191



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                           Appeal from Richland County
                  J. Michelle Childs, Post-Conviction Relief Judge


                               Opinion No. 27581 

                  Heard October 7, 2015 – Filed October 14, 2015 



                 DISMISSED AS IMPROVIDENTLY GRANTED


            Attorney General Alan Wilson and Senior Assistant
            Attorney General David Spencer, both of Columbia, for
            Petitioner.

            Tara Dawn Shurling, of Columbia, for Respondent.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Wilds v. State, 407 S.C. 432, 756 S.E.2d 387 (Ct. App. 2014). We now
dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.